Case 1:20-mc-00014-JRH Document 1 Filed 06/26/20 Page 1 of 2

Woaee

 

IN THE UNITED STATES DISTRICT COURT 99 yyy 96 gy 9: gg
FOR THE SOUTHERN DISTRICT OF GEORGIA’ °°" 69 8) 7) 8

suena A

IN RE: The National Emergency 50. DIST. OF GA.
Declared on March 13, 2020:
Renewal of CARES Act Order

STANDING ORDER MC co.M C4 2 0) ih 0 1 4

WHEREAS, on March 13, 2020, a national emergency was declared under the
National Emergencies Act, 50 U.S.C. Section 1601, et. seq., in response to the COVID-19
pandemic;

WHEREAS, on March 27, 2020, the President signed the Coronavirus Aid, Relief,
and Economic Security Act (“CARES Act”) authorizing the use of video and telephone
conferencing, under certain circumstances and with the consent of the defendant or
juvenile, for various criminal case events during the course of the COVID-19 emergency;

WHEREAS, on March 29, 2020, the Judicial Conference of the United States found
that emergency conditions, consistent with the national emergency declared with respect
to COVID-19, will materially affect the functioning of the federal courts;

WHEREAS, on March 30, 2020, the Chief Judge of this District, pursuant to
Section 15002(b)(1) of the CARES Act and based on a finding that criminal proceedings
cannot be conducted in person without seriously jeopardizing public health and safety,
entered an Order-MC1i20-005- providing that in lieu of personal appearance, and with
the consent of the defendant or juvenile after consultation with counsel, it is appropriate
to use video conferencing, or telephone conferencing if video conferencing is not
reasonably available, for all events listed in Section 15002(b) of the CARES Act and in

Order MC1i20-005;
Case 1:20-mc-00014-JRH Document1 Filed 06/26/20 Page 2 of 2

WHEREAS, the CARES Act requires the chief judge of each federal district, no later
than ninety days after the entry of the authorization to conduct proceedings by video or
telephone conferences, to “review the authorization and determine whether to extend the
authorization.” Section 15002(b)(3)(A);

WHEREAS, upon review, the Court finds that the National Emergency declared on
March 13, 2020 continues in effect and, further, the most recent health statistics indicate
that the COVID-19 coronavirus remains a serious health crisis in the Southern District of
Georgia; and

WHEREAS, the Court hereby determines that the authorizations should be
renewed.

THEREFORE, IT IS HEREBY ORDERED that the authorizations contained in the
Court’s March 30, 2020 General Order (MC120-005) are hereby renewed. This authority
is effective for ninety days unless otherwise ordered. However, notwithstanding the term
of this Order, this authority terminates on the last day of the national emergency declared
by the President of the United States on March 13, 2020 or the day on which the Judicial
Conference of the United States determines that the emergency no longer affects the

United States courts in this District, whichever occurs first.

ORDERED at Augusta, Georgia, this <o" day of June, 2020.

ited States District Judge

 
